     Case 1:20-cv-01236-NONE-HBK Document 15 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN POTTS,                                      Case No. 1:20-cv-01236-NONE-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR AN EXTENSION OF AEDPA’s TIME
13           v.                                         LIMITATIONS
14    J. GASTELO,                                       (Doc. No. 3)
15                       Respondent.
16

17          Petitioner Kevin Potts, a state prisoner proceeding pro se, has pending a petition for writ of

18   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Petitioner filed a pleading titled “Motion for

19   Leave to Act After Expiration of Time F.R.C.P. (6).” (Doc. No. 3). To the extent discernable,

20   Petitioner appears to be requesting an extension of his filing deadline under the Antiterrorism and

21   Effective Death Penalty Act’s (“AEDPA”) limitations deadline. (See generally Id.). A petitioner

22   seeking habeas relief under § 2254 must comply with AEDPA’s limitations period. For most

23   habeas petitioners, the one-year limitations period applies and starts to run on “the date on which

24   the judgment became final by the conclusion of direct review or the expiration of the time for

25   seeking such review.” 42 U.S.C. § 2244(d)(1)(A). Statutory tolling applies to the “time during

26   which a properly filed application for State post-conviction or other collateral review with respect

27   to the pertinent judgment or claim is pending.” Id. § 2244(d)(2). Courts cannot override AEDPA’s

28   statute of limitations and statutory tolling rules, however a petitioner may seek equitable tolling.
                                                        1
     Case 1:20-cv-01236-NONE-HBK Document 15 Filed 12/08/20 Page 2 of 2


 1            Equitable tolling may be granted to a petitioner under limited circumstances. Holland v.

 2   Florida, 560 U.S. 631, 649 (2010). A petitioner can obtain equitable tolling if he shows: “(1) that

 3   he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

 4   his way and prevented timely filing.” Williams v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting

 5   Holland, 560 U.S. at 649).

 6            Here, Petitioner generally complains that difficulties arising from the coronavirus outbreak

 7   prevented him from timely filing his petition. (Doc. No. 3). Petitioner does not provide enough

 8   facts in his motion for the Court to determine whether he is entitled to equitable tolling. See

 9   generally Holland, 560 U.S. at 649. Moreover, the Court has not yet determined that his petition

10   is time-barred. To the extent Petitioner seeks an extension of AEDPA’s statute of limitations, his

11   motion is premature. Should the Court determine that the petition appears time-barred the Court

12   will afford Petitioner an opportunity to show cause why the petition should not be dismissed as

13   untimely. Alternatively, if the respondent seeks dismissal of the petition as untimely, Petitioner

14   may advance an equitable tolling argument in his reply brief.

15            Accordingly, Petitioner’s construed motion for extension of time to AEDPA’s time

16   limitation (Doc. No. 3) is DENIED.

17
     IT IS SO ORDERED.
18

19
     Dated:      December 8, 2020
20                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                        2
